Citation Nr: 1414227	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-44 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to July 1968 and September 1971 to February 1984.  This included service within the Republic of Vietnam, and awards of the Combat Medical Badge and Purple Heart.

In August 2013, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only the hearing transcript as mentioned above.  All other records in Virtual VA are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Initially, it is noted that the Veteran meets the criteria for a schedular TDIU as of November 20, 2008.  A schedular TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, one disability includes those resulting from common etiology or a single accident or multiple injuries incurred in action.  38 C.F.R. § 4.16(a). Here, the Veteran is assigned the following evaluations based on combat service, to include the incident for which he was awarded the Purple Heart:  posttraumatic stress disorder (PTSD) at 30%; residuals of shell fragment wound of the chest at 20%; residuals of shell fragment wound of the left arm at 10%; and residuals of shell fragment wound of the neck at 10%.  Together, these disabilities equal at least 40%.  Additionally, with a grant of a 10% evaluation for lobectomy and a 20% evaluation for scars due to a thoracotomy, in November 2008, the Veteran's combined evaluation is 70%. Prior to that date, consideration on an extraschedular basis should be conducted.

Remand is required for VA records.  At the August 2013 hearing, the Veteran testified that he has received VA treatment since the most recent VA treatment records in the claims file, dated in April 2009.  He also indicated that he had an upcoming annual physical examination.  Therefore, remand is necessary to obtain his outstanding VA treatment records.  

Remand is also required to obtain more detailed information regarding the functional effects of the Veteran's service-connected disabilities, as the examinations are now almost 5 years old.  The Veteran indicated in his hearing testimony that his PTSD plays a role in his unemployment, specifically that it causes irritability which hinders his ability to interact with people.  Although the March 2009 VA PTSD examination noted the Veteran was not totally occupationally and socially impaired, it did not parse out the employment aspect of that finding. 

Additionally, as a medical record indicates the Veteran may currently be working, the scope and nature of that employment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Centers, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Denver and Cheyenne VMACs and records from the Greeley and Fort Collins CBOCs for treatment since April 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  After obtaining any outstanding VA treatment records, provide the Veteran an appropriate examination or examinations to determine the impacts on his employment.  The paper and electronic claims should be made available to the examiner for review, and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

A social and industrial survey must be obtained to ascertain the Veteran's work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The examiner must elicit from the Veteran a full employment history, to include any current employment as a truck driver.  If the examiner determines that new examinations regarding the severity of the Veteran's service-connected disabilities are necessary prior to conducting any interview or providing the requested opinions, such arrangements shall be made.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  The individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability. The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


